NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



THOMAS GORDON, JR.,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-1623
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Polk
County; Mark Carpanini, Judge.

Thomas Gordon, Jr., pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.